DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the convex face of the nested seal rings are received in a concave face of an adjacent nested seal ring” in lines 9-10. This recitation is indefinite as it is unclear how each ring can meet such a limitation as the seal rings on at least one end would not seem capable of such. Additionally “a convex face” is unclear as to whether it refers to the prior claimed convex face or an additional convex face. Appropriate clarification and correction are required. For examination purposes Examiner assumes Applicant intended to claim “the convex face of at least one of the nested seal rings is received in the concave face of an adjacent one of the nested seal rings”.

Claim 2 recites the limitation “a concave face of one of the plurality of nested seal rings”. This recitation is indefinite as “a convex face” is unclear as to whether it refers to the prior claimed convex face or an additional convex face. Appropriate clarification and correction are required. For examination purposes Examiner assumes Applicant intended to claim “the concave face of one of the plurality of nested seal rings”.

Claims 3-6 are indefinite at least by virtue of depending, directly or indirectly, on an indefinite claim or claims above.

Claim 7 recites “the plurality of nested seal rings seal against a cylindrical inner surface of the annular groove of the socket portion and against a spherical surface of the ball segment”. This recitation is indefinite it appears to be missing a verb and this it is unclear whether Applicant intended it to merely be how the nested seal rings are positioned/located or whether it was intended to have some narrower meaning (e.g. biased against, compressed against, deformed against, etc.). Appropriate clarification and correction are required. For examination purposes Examiner assumes Applicant intended to claim “the plurality of nested seal rings seal are positioned against a cylindrical inner surface of the annular groove of the socket portion and against a spherical surface of the ball segment”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Marincic et al. (US 2017/0074439) in view of Billingsley et al. (US 4,186,950).
With regard to claim 1, Marincic discloses a pipe ball joint (10), comprising: a casing (including 14 and 16) having a socket portion (14) with a substantially spherical interior surface (18 as seen in Figs. 1-2 and as disclosed in paragraph [0016], etc.), the casing including a pipe section (16) extending therefrom (as seen in Fig. 1); a ball pipe section (22) including a ball segment (24) received in the socket portion (as seen in Fig. 1, etc.); a seal assembly (28) received in an annular groove (20) of the socket portion (as seen in Fig. 1, etc.) and disposed against the ball segment of the ball pipe section (as seen in Fig. 1, etc.), the seal assembly including a plurality of seal rings (e.g. at least two of 28A, 28B, or 28C); and a push ring (30) disposed against the seal assembly (as seen in Figs. 1, etc.). 
Marincic fails to disclose that the plurality of seal rings are nested and that each has a concave face and a convex face, wherein the convex face of the nested seal rings are received in a concave face of an adjacent nested seal ring.
Billingsley discloses a seal assembly (10/10’, as seen in Figs. 1-2, etc.) including a nested stack of sealing rings (e.g. at least two of 24/24’, 26/26’, or 28/28’, shown as nested in Figs. 1-2) received in a groove (23/23’) of an outer casing member (12/12’) and sealing against an inner member (16/16’), wherein each sealing ring has a concave face (including each 40 and 44, and the substantially similar portions in Fig. 1) and a convex face (including each 42, 36, etc., and the substantially similar portions in Fig. 1) wherein the convex face of the nested seal rings are received in a concave face of an adjacent nested seal ring (as seen in Figs. 2 and in light of Examiner’s interpretation in view of the above 112(b) rejection of this recitation), with a push ring (22/22’) disposed against the seal assembly (as seen in Fig. 2).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the rings 28A-C of Marincic to each have the shape disclosed by Billingsley such that the plurality of seal rings (and the first enforcement ring as detailed in claim 2 below) are nested and that each has a concave face and a convex face, and wherein the convex face of the nested seal rings are received in a concave face of an adjacent nested seal ring. Such a modification would provide the expected benefit of providing a good seal with an extended service life (See Billingsley column 1 lines 15-18, etc.).

With regard to claim 2, the combination (of claim 1 above) discloses that the seal assembly includes a first enforcement ring (e.g. 28A of Marincic or 24/24’ of Billingsley which as a more outer ring of the stack acts to enforce (e.g. transmit force or reinforce the adjacent sealing ring)) disposed between the push ring and the plurality of nested seal rings (as seen in Figs. 1-2 or Marincic and Fig. 2 of Billingsley), and the first enforcement ring including a concave face receiving a convex face of one of the plurality of nested seal rings (as seen in Fig. 2 of Billingsley as such has the same shape as the at least two seal rings, and thus the combination would as well, as detailed in the rejection of claim 1 above).

With regard to claim 3, the combination (of claims 1 and 2 above) fails to disclose a second enforcement ring opposing the first enforcement ring and the push ring. However Billingsley discloses that the ring stack may include a second enforcement ring (30/30’) opposing the first enforcement ring and the push ring (as seen in Fig. 2 as it is at the opposite axial end from the first enforcement ring and the push ring it is considered to oppose such and is an enforcement ring as it reinforces the adjacent real ring and aids in keeping it in the desired position). It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have included in Marincic a second enforcement ring opposing the first enforcement ring and the push ring as taught by Billingsley. Such a modification would provide the expected benefit of keeping the legs of the seal rings spread to the desired sealing configuration thus providing better sealing versus not having such a ring there (e.g. see Billingsley column 1 lines 64-72, etc.).

With regard to claim 4, the combination (of claim 1 above) fails to discloses that the seal assembly includes an end ring disposed against the plurality of nested seal rings and including a convex portion received in a concave portion of an end one of the plurality of nested seal rings, the end ring including a planar surface engaging an end wall of the annular groove. However Billingsley discloses that the ring stack may include an end ring (30/30’) disposed against the plurality of nested seal rings and including a convex portion (as labeled in Examiner annotated Fig. 1 below and the similar portion in Fig. 2) received in a concave portion of an end one of the plurality of nested seal rings (i.e. 28/28’, shown as receiving such in Figs 1-2), the end ring including a planar surface (as labeled in Examiner annotated Fig. 1 below and the similar portion in Fig. 2) engaging an end wall of the annular groove (as seen in Figs. 1). It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have included in Marincic an end ring disposed against the plurality of nested seal rings and including a convex portion received in a concave portion of an end one of the plurality of nested seal rings, the end ring including a planar surface engaging an end wall of the annular groove as taught by Billingsley. Such a modification would provide the expected benefit of keeping the legs of the seal rings spread to the desired sealing configuration thus providing better sealing versus not having such a ring there (e.g. see Billingsley column 1 lines 64-72, etc.).



    PNG
    media_image1.png
    589
    804
    media_image1.png
    Greyscale




With regard to claim 5, the combination (of claim 1 above, i.e. Billingsley) discloses that the concave face of the plurality of nested seal rings includes a recessed surface (i.e. the surface including at least the bottom of 40 and each 44, and the substantially similar portions in Fig. 1) including a pair of tapered side surfaces (each 44 as seen in Fig. 3, and the substantially similar portions in Fig. 1) and a floor surface (i.e. of 40 as seen in Fig. 3, and the substantially similar portions in Fig. 1).

With regard to claim 6, the combination (of claims 1 and 5 above, i.e. Billingsley) discloses that the convex face of the plurality of nested seal rings includes a protruding surface (i.e. the surface including at least each 42 and the surface of 38 as seen in Fig. 3, and the substantially similar portions in Fig. 1) including a pair of tapered side surfaces (i.e. each 42 and the substantially similar portions in Fig. 1) and a peak surface (i.e. 0f 38 as seen in Fig. 3, and the substantially similar portions in Fig. 1).

With regard to claim 7, the combination (of claim 1 above,) discloses that the plurality of nested seal rings seal against a cylindrical inner surface of the annular groove of the socket portion and against a spherical surface of the ball segment (as seen in Figs. 1-2 or Marincic at least 28A and B are).

With regard to claim 8, Marincic discloses a pipe ball joint (10), comprising: a casing (including 14 and 16) having a socket portion (14) with a substantially spherical interior surface (18 as seen in Figs. 1-2 and as disclosed in paragraph [0016], etc.), the casing including a pipe section (16) extending therefrom (as seen in Fig. 1); a ball pipe section (22) including a ball segment (24) received in the socket portion (as seen in Fig. 1, etc.); a seal assembly (28) received in an annular groove (20) of the socket portion (as seen in Fig. 1, etc.) and disposed against the ball segment of the ball pipe section (as seen in Fig. 1, etc.), the seal assembly including a plurality of seal rings (e.g. at least two of 28A, 28B, or 28C); and a push ring (30) disposed against the seal assembly (as seen in Figs. 1, etc.). 
Marincic fails to disclose that the plurality of seal rings are nested and that each has a chevron-shape in cross-section.
Billingsley discloses a seal assembly (10/10’, as seen in Figs. 1-2, etc.) including a nested stack of sealing rings (e.g. at least two of 24/24’, 26/26’, or 28/28’, shown as nested in Figs. 1-2) received in a groove (23/23’) of an outer casing member (12/12’) and sealing against an inner member (16/16’), wherein each sealing ring has chevron-shape in cross-section (as seen in Figs. 1-2, which is generally known in the art as a chevron-shape as much as Applicant’s seal shapes are. Additionally Examiner notes that a more specific interpretation would likely necessitate a drawing and/or 112(a) rejection as Applicant’s discloses cross-sections are only broadly chevron shape), with a push ring (22/22’) disposed against the seal assembly (as seen in Fig. 2).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the rings 28A-C of Marincic to each have the shape disclosed by Billingsley such that the plurality of seal rings (and the first enforcement ring as detailed in claim 2 below) are nested and that each has chevron-shape in cross-section. Such a modification would provide the expected benefit of providing a good seal with an extended service life (See Billingsley column 1 lines 15-18, etc.).

With regard to claim 9, the combination (of claim 1 above) discloses that the seal assembly includes a first enforcement ring (e.g. 28A of Marincic or 24/24’ of Billingsley which as a more outer ring of the stack acts to enforce (e.g. transmit force or reinforce the adjacent sealing ring)) disposed between the push ring and the plurality of nested seal rings (as seen in Figs. 1-2 or Marincic and Fig. 2 of Billingsley), and the first enforcement ring including a concave face receiving one of the plurality of nested seal rings (as seen in Fig. 2 of Billingsley as such has the same shape as the at least two seal rings, and thus the combination would as well, as detailed in the rejection of claim 1 above).

With regard to claim 10, the combination (of claims 1 and 2 above) fails to disclose a second enforcement ring opposing the first enforcement ring and the push ring. However Billingsley discloses that the ring stack may include a second enforcement ring (30/30’) opposing the first enforcement ring and the push ring (as seen in Fig. 2 as it is at the opposite axial end from the first enforcement ring and the push ring it is considered to oppose such and is an enforcement ring as it reinforces the adjacent real ring and aids in keeping it in the desired position). It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have included in Marincic a second enforcement ring opposing the first enforcement ring and the push ring as taught by Billingsley. Such a modification would provide the expected benefit of keeping the legs of the seal rings spread to the desired sealing configuration thus providing better sealing versus not having such a ring there (e.g. see Billingsley column 1 lines 64-72, etc.).

With regard to claim 11, the combination (of claim 1 above) fails to discloses that the seal assembly includes an end ring disposed against the plurality of nested seal rings and including a protruding portion received in a recessed portion of an end one of the plurality of nested seal rings, the end ring including a planar surface engaging an end wall of the annular groove. However Billingsley discloses that the ring stack may include an end ring (30/30’) disposed against the plurality of nested seal rings and including a protruding portion (as labeled in Examiner annotated Fig. 1 above and the similar portion in Fig. 2) received in a recessed portion (as labeled in Examiner annotated Fig. 1 above) of an end one of the plurality of nested seal rings (i.e. 28/28’, shown as receiving such in Figs 1-2), the end ring including a planar surface (as labeled in Examiner annotated Fig. 1 below and the similar portion in Fig. 2) engaging an end wall of the annular groove (as seen in Figs. 1). It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have included in Marincic an end ring disposed against the plurality of nested seal rings and including a protruding portion received in a recessed portion of an end one of the plurality of nested seal rings, the end ring including a planar surface engaging an end wall of the annular groove as taught by Billingsley. Such a modification would provide the expected benefit of keeping the legs of the seal rings spread to the desired sealing configuration thus providing better sealing versus not having such a ring there (e.g. see Billingsley column 1 lines 64-72, etc.).

With regard to claim 12, the combination (of claim 1 above, i.e. Billingsley) discloses that the plurality of nested seal rings includes a recessed surface (i.e. the surface including at least the bottom of 40 and each 44, and the substantially similar portions in Fig. 1) including a pair of tapered side surfaces (each 44 as seen in Fig. 3, and the substantially similar portions in Fig. 1) and a floor surface (i.e. of 40 as seen in Fig. 3, and the substantially similar portions in Fig. 1).

With regard to claim 13, the combination (of claims 1 and 5 above, i.e. Billingsley) discloses that plurality of nested seal rings includes a protruding surface (i.e. the surface including at least each 42 and the surface of 38 as seen in Fig. 3, and the substantially similar portions in Fig. 1) including a pair of tapered side surfaces (i.e. each 42 and the substantially similar portions in Fig. 1) and a peak surface (i.e. 0f 38 as seen in Fig. 3, and the substantially similar portions in Fig. 1).

With regard to claim 14, the combination (of claim 1 above,) discloses that the plurality of nested seal rings seal against a cylindrical inner surface of the annular groove of the socket portion and against a spherical surface of the ball segment (as seen in Figs. 1-2 or Marincic at least 28A and B are).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of sealed ball joints and seal rings with the claimed shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675